internal_revenue_service index no number release date cc ebeo plr-113546-98 date employer plan trust dear this is in reply to your letter dated date and subsequent correspondence on behalf of the above employer requesting a ruling on the federal tax consequences of employer’s deferred_compensation plan and related trust employer is a nonprofit sec_501 tax-exempt hospital and is an eligible_employer within the meaning of sec_457 of the code the plan is intended to be an unfunded eligible_deferred_compensation_plan set up for the exclusive benefit of a select group of management or highly compensated employees to which sec_457 applies the plan is a deferred_compensation arrangement established for the benefit of the participants to defer a portion of their compensation not yet earned under the plan amounts may be deferred pursuant to agreements entered into before the month the compensation attributed to those amounts is earned additionally the total amount deferred each year must be within the limitations set out in sec_457 of the code under the plan participants may select their choice of investment mode with respect to the allocation of their deferred_compensation under the plan the participants may irrevocably elect among distribution options including lump sum cash payment periodic_payments for a designated period made not less frequently than annually periodic_payments for life periodic_payments for life with a guaranteed number of payments and periodic_payments for life with continuation of the payments or a percentage of the payments for the lifetime of the participant’s spouse the manner and time of benefit payout must meet the distribution_requirements of sec_457 and sec_401 of the code the plan provides that the employer shall at all times be the legal and beneficial_owner of all deferred_compensation all property and rights purchased with such deferred_compensation and any income thereon until such amounts are paid or made available to the participant or beneficiary such amounts shall until so paid or made available be subject_to the claims of the general creditors of the employer a participant right’s to benefit payments under the plan are not subject in any manner to anticipation alienation sale transfer assignment pledge encumbrance attachment or garnishment by creditors of the participant or the participant’s beneficiary the employer established the trust to set_aside funds for the purpose of assisting it in providing benefits under the plan the trust agreement conforms to the model trust contained in revproc_92_64 including the order in which sections of the model trust language appear the trust agreement does not contain any language that is inconsistent with or conflicts with the language of the model trust agreement under the plan and the trust the interest of the participants and beneficiaries in the trust estate are no greater than the interest of any general unsecured creditor of employer sec_83 of the internal_revenue_code provides that the excess if any of the fair_market_value of property transferred in_connection_with_the_performance_of_services over the amount_paid if any for the property is includible in the gross_income of the person who performed the services for the first taxable_year in which the property becomes transferable or is not subject_to a substantial_risk_of_forfeiture sec_1_83-3 of the income_tax regulations provides that for purposes of sec_83 the term property includes real and personal_property other than money or an unfunded and unsecured promise to pay money or property in the future property also includes a beneficial_interest in assets including money transferred or set_aside from claims of the transferor’s creditors for example in a_trust or escrow account sec_457 of the code provides rules for the deferral of compensation by an individual participant in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 of the code provides that in the case of a participant in an eligible_deferred_compensation_plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid or otherwise made available to the participant or beneficiary under the economic_benefit_doctrine an employee has currently includible income from an economic or financial benefit received as compensation though not in cash form economic benefit applies when assets are unconditionally and irrevocably paid into a fund or trust to be used for the employee’s sole benefit 16_tc_244 aff’d per curiam 194_f2d_541 6th cir revrul_60_31 situation in revrul_72_25 1972_1_cb_127 and revrul_68_99 1968_1_cb_193 an employee does not receive income as a result of the employer’s purchase of an insurance_contract to provide a source of funds for deferred_compensation because the insurance_contract is the employer’s asset subject_to claims of the employer’s creditors under the terms of the trust agreement assets will be placed in trust to be used to provide deferred_compensation benefits to the participants however the trustee has the obligation to hold the trust assets and income for the benefit of employer’s general creditors in the event of employer’s insolvency the trust agreement further provides that an employee receives no beneficial_ownership in or preferred claim on the trust assets therefore although the assets are held in trust in the event of employer’s insolvency they are fully within reach of employer’s general creditors as are any other assets of employer sec_301_7701-4 of the procedure and administration regulations provides that generally an arrangement will be treated as a_trust if it can be shown that the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit sec_671 of the code provides that where a grantor shall be treated as the owner of any portion of a_trust under subpart e part i subchapter_j chapter of the code there shall then be included in computing the taxable_income and credits of the grantor those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against tax of an individual sec_677 of the code provides that the grantor shall be treated as the owner of any portion of a_trust whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be held or accumulated for future distribution to the grantor sec_1_677_a_-1 of the regulations provides that under sec_677 of the code a grantor is in general treated as the owner of a portion of a_trust whose income is or in the discretion of the grantor or a nonadverse_party or both may be applied in discharge of a legal_obligation of the grantor provided i that the creation of the trust does not cause the plan to be other than unfunded for purposes of title i of the employee_retirement_income_security_act_of_1974 and ii that the provision in the trust requiring use of the trust assets to satisfy the claims of employer’s general creditors in the event of employer’s insolvency is enforceable by the general creditors of employer under federal and state law and based on the information submitted and representations made we conclude as follows the trust will be classified as a_trust under sec_301_7701-4 of the procedure and administration regulations because the principal and income of the trust may be applied in discharge of legal obligations of the grantor employer will be treated as the owner of the entire trust under sec_677 of the code and sec_1_677_a_-1 of the regulations under sec_671 employer must include all of the income deductions and credits against tax of the trust in computing its own taxable_income and credits the plan is an eligible_deferred_compensation_plan as defined in sec_457 of the code neither the creation nor maintenance of the plan and the trust nor the contribution of assets to the trust will result in a transfer of property to any participant or beneficiary nor create taxable_income to any participant or beneficiary under sec_83 of the code or sec_1_83-3 of the regulations amounts of compensation deferred under the plan including any income attributable to the deferred_compensation will be includible in gross_income in the the taxable_year or years in which such amounts are actually paid or otherwise made available to a participant or beneficiary in accordance with the terms of the plan within the meaning of code sec_457 this ruling is contingent upon the adoption of the modifications to the plan and trust contained in your submissions of date date and date if the plan or trust are otherwise modified this ruling will not necessarily remain applicable this ruling is directed only to the employer and its employees sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked if the adopted temporary or final regulations are inconsistent with any conclusion in the ruling see section dollar_figure of revproc_98_1 1998_1_irb_7 however when the criteria in section dollar_figure of revproc_98_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances sincerely yours robert d patchell assistant chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure copy for sec_6110 purposes
